STATE OF MINNESOTA
                                                                         fl  March 16, 2016

                                                                              Om~E OF
                                 IN SUPREME COURT                         APPB.lAlECcuns

                                        A15-1274


In re Petition for Disciplinary Action against
James Richard Mayer, a Minnesota Attorney,
Registration No. 0312241.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent James Richard Mayer committed

professional misconduct warranting public discipline--namely, misappropriating funds

from a non-profit organization, including by forging signatures on checks, while serving

as an officer of that non-profit. See Minn. R. Prof. Conduct 8.4(b) and 8.4(c).

       Respondent waives his rights under Rule 14, Rules on Lawyers Professional

Responsibility (RLPR), withdraws his previously filed answer, and unconditionally admits

the allegations in the petition. The parties recommend that, in light of mitigating factors,

the appropriate discipline is an indefinite suspension with no right to petition for

reinstatement for 18 months.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,




                                             1
       IT IS HEREBY ORDERED THAT:

       1.     Respondent James Richard Mayer is indefinitely suspended from the practice

of law, effective as of the date of this order, with no right to petition for reinstatement for

18 months.

       2.     Respondent may petition for reinstatement pursuant to Rule 18(a)-( d), RLPR.

Reinstatement is conditioned on successful completion of the professional responsibility

portion of the state bar examination and satisfaction of continuing legal education

requirements pursuant to Rule 18(e), RLPR.

       3.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant

to Rule 24, RLPR.

       Dated: March 16, 2016                       BY THE COURT:


                                                  ~~ t>f
                                                   David R. Stras
                                                   Associate Justice


       LILLEHAUG, J., took no part in the consideration or decision of this case.




                                              2